DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2019 and 13 May 2022 were filed prior to the mailing date of this office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 23 June 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.

Specification
The title of the invention is not correct.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:  
METHOD FOR MANUFACTURING VARIABLE SPEED ACCELERATOR AND METHOD OF CONNECTING A SHAFT JIG
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for manufacturing a variable speed accelerator” in the preamble. Specification para. [0002] states “a variable speed accelerator for driving a rotary machine, such as a compressor, there is an accelerator including an electric device having a constant speed electric motor and a variable speed electric motor, and a planetary gear transmission device.” However, claim 1 deemed to read as a method of manufacturing a variable speed motor. Claim 1 is indefinite because after performing the steps recited in the claim, no reasonable “variable speed accelerator” would be obtained as a result.  The claims appear to have no further limitations beyond a speed electric motor or a gear. The examiner recommends to change the preamble to: a method for manufacturing a variable speed motor for a variable speed accelerator comprising:.

The limitation “a pair of suspension portions provided on the support portion so as to sandwich a location of a center of gravity of the shaft jig, which is fixed the constant speed shaft, in the center axis direction in the center axis direction in a state where the constant speed shaft is fixed to the fixed portion,” in claim 3 lines 9-12 is confusing. Would this be “a pair of suspension portions provided on the support portion so as to sandwich a location of a center of gravity of the shaft jig, which is fixed the constant speed shaft, in the center axis direction in a state where the constant speed shaft is fixed to the fixed portion,”?

Claims 2-7 depend on claim 1. Therefore, claims 1-7 are rejected. 


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20170141706).
Kobayashi reads on the claims as follows:
Claim 1. A method for manufacturing a variable speed accelerator (Figs. 1 to 8, see modified Fig. 3 below) comprising: 
a preparation step (variable-speed electric motor may include a variable-speed stator disposed on an outer peripheral side of the variable-speed rotor, para. [0013]) including a variable speed rotor (variable-speed rotor 72, Fig. 3, para. [0102]) of preparing a variable speed motor (variable-speed electric motor 71, Fig. 3, para. [0102]) in which a hollow portion (shaft insertion hole 74, para. [0103]) extending in a horizontal direction is formed, a variable speed bearing (variable-speed rotor bearings 85i and 85o, Fig. 3) that rotatably supports the variable speed rotor by aligning an axial direction of the variable speed rotor in the horizontal direction, and a variable speed stator (variable-speed stator 86) that surrounds the variable speed rotor from an outer circumferential side with respect to the variable speed rotor; and 
a shaft insertion step (variable-speed rotor shaft 73 has a shaft insertion hole 74, constant-speed rotor extension shaft 55 is inserted through the shaft insertion hole 74 of the variable-speed rotor shaft 73, see para. [0103]) of inserting a constant speed shaft into the hollow portion of the variable speed rotor in the horizontal direction so as to penetrate the variable speed rotor, after the preparation step.










[AltContent: textbox (variable-speed electric motor)][AltContent: textbox (variable-speed stator)][AltContent: textbox (hollow portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (variable speed rotor)][AltContent: textbox (constant speed shaft)][AltContent: textbox (variable speed bearing)][AltContent: arrow]         
    PNG
    media_image1.png
    514
    679
    media_image1.png
    Greyscale

Modified Fig. 3, Kobayashi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yang (CN 204721173).
[AltContent: textbox (fixed portion)][AltContent: ]
    PNG
    media_image2.png
    493
    429
    media_image2.png
    Greyscale

Fig. 1 Yang.

Regarding claims 2-4, Kobayashi does not teach a jig connection step or a shaft lifting step  or the shaft insertion step includes a fixed portion fixed to a first end or a hanging portion extending from the fixed portion or a support portion extending in the center axis direction of the constant speed shaft or a pair of suspension portions provided on the support portion so as to sandwich a location of a center of gravity of the shaft jig, which is fixed the constant speed shaft, in the center axis direction in the center axis direction in a state where the constant speed shaft is fixed to the fixed portion. However, Yang teaches a motor rotor repairing tool comprises a hoisting arm having a transverse, vertical and cross arms with hoisting holes at the two ends of the upper part of the cross arm, a steel wire and a sleeve in which, 
[Claim 2] further comprising: 
a jig connection step of connecting a shaft jig to a first end of the constant speed shaft in a center axis direction (sleeve is connected with the hoisting arm in a detachable manner with threads, sleeve is installed on the rotor of the shaft extension end of the motor, Fig. 1, para. [0013]), the jig connection step being performed before the shaft insertion step; and 
a shaft lifting step of lifting only the shaft jig to which the constant speed shaft is connected such that the constant speed shaft and the shaft jig are in a horizontal state (lift the hoisting arm, find the balance point according to the rotor center of gravity of the motor, and then smoothly pull out along the driving direction, para. [0013]), 
wherein, in the shaft insertion step (para. [0013]), the constant speed shaft is inserted into the hollow portion of the variable speed rotor by moving the shaft jig in the axial direction of the variable speed rotor.

[Claim 3] wherein the shaft jig (hoisting arm, Fig. 1, para. [0013]) used in the shaft insertion step includes 
a fixed portion (horizontal cylinder 6, see modified Fig. 1 above) fixed to a first end of the constant speed shaft, 
a hanging portion (arm 3) extending from the fixed portion in a direction intersecting the center axis direction, 
a support portion (arm 2) extending in the center axis direction of the constant speed shaft from a position spaced apart from the fixed portion in the hanging portion, and 
a pair of suspension portions (hole 5 at both ends of the arm 2) provided on the support portion so as to sandwich a location of a center of gravity of the shaft jig (hanging ring 8), which is fixed the constant speed shaft, in the center axis direction in a state where the constant speed shaft is fixed to the fixed portion, and 
wherein, in the shaft lifting step, the shaft jig is lifted by holding only the suspension portion (hanging ring 8 hung on the crane hook, when operating, and the installation is more convenient, easier to find equilibrium, see para. [0013] and [0021]).

[Claim 4] further comprising: 
a jig removal step of removing the shaft jig from the constant speed shaft after the constant speed shaft is inserted into the hollow portion to a position where the second end of the constant speed shaft is exposed from the hollow portion, the jig removal step being performed after the shaft insertion step (see Fig. 1 and para. [0013]).

Therefore, in view of the teachings of Yang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Kobayashi with a hoisting arm as taught Yang in para. [0013], [0023] and Fig. 1 so that when a rotor shaft needs to be inserted or pulled out of a motor, first select a suitable sleeve, install the joint 7 of the sleeve on the lower end of the vertical arm 3, and then install the cylinder 6 on the motor rotor 9 and the driving hook lifts the hoisting arm through the wire rope 1, finds the balance point according to the center of gravity of the motor rotor 9 so that it enables to insert or pull out the shaft smoothly along the driving direction while installing or removing a rotor shaft to a variable speed motor. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yang as applied to claim 2 above, and further in view of Yoshida (US 20160003263).
Regarding claim 5, Kobayashi does not teach a counterweight is detachably attached to the shaft jig on a side opposite to a side on which the constant speed shaft is fixed. However, Yoshida teaches a method of assembling a compressor in which moving the center-of-gravity position to the rear end side by attaching a counterweight to outside portion of a traveling device with a counterweight installation unit in which, 
a counterweight is detachably attached to the shaft jig on a side opposite to a side on which the constant speed shaft is fixed (counterweight installation units 68 for moving the center-of-gravity position G of the bundle 2 to the rear end 35, see Figs 1 and 3, para. [0058]).  Therefore, in view of the teachings of Yoshida, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Kobayashi and to add a counter weight that is detachably attached to the shaft jig while inserting the shaft into a variable speed motor. 

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Sauer (US 20170085159).
Regarding claims 6-7, Kobayashi does not teach an alignment adjustment step of performing alignment adjustment of the constant speed shaft or an extension shaft extending in a center axis direction of the constant speed shaft is attached to an end portion or a position of the extension shaft is measured. However, Sauer teaches a method for aligning an armature shaft by a first step of determining a concentricity error of the armature shaft by measuring a radial deflection of the armature shaft, and a second step of deforming the shaft to reduce the radial deflection of the armature shaft in which, 
 [Claim 6] an alignment adjustment step of performing alignment adjustment of the constant speed shaft, the alignment adjustment step being performed after the shaft insertion step (a hold-down device 102 which is also part of the receiving device and which presses the electric motor 1 against the carrier plate 101, see Figs. 1 to 3, para. [0023]).

[Claim 7] wherein, in the alignment adjustment step, an extension shaft (shaft portion 12, Fig. 1, armature shaft 10 protrudes from the motor housing and/or pole well housing 2 with a shaft portion 12 which is axially spaced apart from the laminated portion 11, para. [0022]) extending in a center axis direction of the constant speed shaft is attached to an end portion of the constant speed shaft, and a position of the extension shaft is measured (apparatus 100 on the axial end region 15 of the armature shaft 10 comprises a measuring device 105 for detecting a concentricity error of the armature shaft 10, Fig. 1, para. [0023]).
Therefore, in view of the teachings of Sauer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Kobayashi with a shaft alignment step of performing an alignment of the shaft after the shaft insertion step as taught by Sauer along with an extension shaft portion 12 and a measuring device 105 for detecting the concentricity errors of the rotor shaft 10 so that it enables to measure the concentricity error and to determine the tolerance limits and to correct the concentricity errors which may lead to reduce the operating noise of a motor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 Prior art of record Okamoto (US 10,454,394 and US 10,177,692) teaches an electric motor device and a planetary gear transmission device; the electric motor device includes a constant speed motor including a constant speed rotor connected to a constant speed input shaft, and a variable speed motor including a variable speed rotor that rotates about the shaft line and is connected to a variable speed input shaft.

Prior art of record Liu (CN 208078841) teaches a lifting tool for motor rotor comprising a cross beam, a vertical beam, the cross beam and the vertical beam is fixed with ribs, and one end of the side wall is fixed with a fixed block, one end side wall of the fixing block is provided with a locking device. 

Prior art of record Zhang (CN 204559335) teaches a motor rotor assembly hanger comprising a beam, a moving slide block and a shaft sleeve, the bent beam is composed of a vertical beam and a horizontal beam vertically interconnected; the horizontal beam of the bending beam is provided with multiple locating holes; the mobile block is sleeved on the horizontal beam of the bending beam, and on the side of the movable sliding block is provided with a fixing hole; the top part of the movable sliding block is provided with a hanging ring. 

Prior art of record He (CN 2378875) teaches motor rotor assembling and disassembling hanger comprising a metallic structure material having a beam, an upright post, and the cross beam is provided with a movable sliding searching center and the rotor shaft is attached using a travelling lifting translation. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729